[Cite as In re G.G., 2022-Ohio-3821.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE G.G., ET AL.                            :
                                                          Nos. 111322 and 111324
Minor Children                                :

[Appeal by S.L.-G., Mother]                   :

                                              :



                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 27, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                       Case Nos. AD21908592 and AD21908593


                                        Appearances:

                 Tyresha Brown-O’Neal and Lon’Cherie’ Billingsley, for
                 appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


CORNELIUS J. O’SULLIVAN, JR., J.:

                S.L.-G. (“appellant”) appeals from the trial court’s February 2022

judgments granting temporary custody of her minor children S.H. and G.G. to

appellee, the Cuyahoga County Division of Children and Family Services
(“CCDCFS” or “the Agency”). After careful review of the facts and pertinent law, we

affirm.

Factual and Procedural History

                E.H. is S.H.’s father. L.G. is G.G.’s father. Appellant and L.G. were

married at all relevant times. Neither father has appealed.1

                The record demonstrates that for several days in June 2021 appellant

left S.H. and G.G. home alone with an unidentified 15-year-old relative while she

and L.G. stayed at a hotel. At the time, S.H. was 13 years old and G.G. was nine years

old. L.G. would briefly stop by the house in the morning to bring breakfast for the

children. They also got food from the 15-year-old relative, who had a debit card and

would “door dash” food for them. The record reflects that the children went to the

movies on their own.

                A couple of days into the children’s stay alone, G.G.’s paternal

grandmother picked her up and G.G. stayed with the grandmother.

                A few days later, S.H. contacted her father (E.H.) and asked him to pick

her up from appellant’s home. Later that same day, the police were called to E.H.’s

residence because appellant was attempting to get S.H. from E.H.’s home and E.H.

would not allow S.H. to go with her.




1
    The fathers were served by the magistrate.
             The police initially talked to E.H. upon responding to the residence.

E.H. told the police that he got S.H. from appellant’s home after S.H. texted him at

5:00 a.m. that day asking him to get her because she did not feel safe there.

            The police spoke with S.H. who told them that appellant was abusive

and left her and G.G. alone while she went to a hotel. S.H. indicated that she felt

safe and comfortable at her father’s home.

             After speaking with E.H. and S.H., the police spoke with appellant who

expressed her desire to have S.H. return home. The police attempted to “get her side

of the story,” during which she accused E.H. of engaging in criminal activity.

Appellant told S.H. that she was going to beat her when they got home. The police

took S.H. to CCDCFS.

Initial Complaint

             On June 28, 2021, the Agency filed a complaint and motion for

predispositional temporary custody. Mother and G.G.’s father, L.G., appeared at

that time and requested an attorney. The court continued the hearing for a day so

that counsel could be appointed for appellant and the fathers. Appellant agreed that

she and L.G. were a “united front” and could share counsel; the trial court stated

that it would appoint separate counsel for E.H. At the time of the filing, S.H. was in

her father’s custody and G.G. was in appellant’s custody.

              The emergency predispositional custody hearing was held the

following day, June 29, 2021. Appellant appeared at the hearing with appointed

counsel, and E.H. was present with his appointed counsel. Appellant’s appointed
counsel indicated that she represented appellant and that representing L.G. too

would be a conflict of interest. Appellant indicated that L.G. was present, but was in

his car doing work and because she had a flexible schedule she was “standing in” for

both of them. The magistrate said that was L.G.’s choice and they were going to

proceed without him, but appellant’s attorney would only represent appellant

because the attorney did not know L.G.’s wishes. The magistrate did not insist that

contact be made with L.G. to determine his wishes or continue the hearing so that

counsel could be appointed for him. However, because L.G. has not appealed, we

do not address this error.

              Appellant ultimately indicated that she wanted to dismiss her attorney

and represent herself.       After determining that appellant was knowingly and

voluntarily relinquishing her right to counsel, the magistrate allowed her to proceed

pro se. The record demonstrates that G.G. was present with appellant at the hearing.

              Testimony from the agency worker established that there was a prior

incidence of substantiated physical abuse by appellant against S.H. The worker

further testified that the family had been involved in multi-systemic therapy, and

that through S.H.’s therapist, CCDCFS was aware that “there have been excessive

calls regarding [S.H.’s] ability to watch other children, meaning she wasn’t supposed

to be left unsupervised by herself due to her impulsivity, behaviors and her decision-

making.” (June 29, 2021, tr. 79). The worker further testified that S.H.’s therapist

had had numerous conversations with appellant about the need for S.H. to be

supervised.
              At the conclusion of the hearing, the trial court granted the Agency’s

motion for predispositional custody. The court ordered that S.H. was to remain in

her father’s custody and G.G., who was present, was to be turned over to CCDCFS.

Appellant did not comply with the court’s order; rather, she left the courthouse with

G.G. The court issued arrest warrants for both appellant and L.G., G.G.’s father.

              In September 2021, CCDCFS dismissed its initial complaint because

of its inability to achieve resolution within the statutory time frame. It refiled the

complaint, which is the present case.

Complaint at Issue

              The refiled complaint is based on the same facts as the original

complaint, in addition to appellant’s and L.G.’s failure to comply with the court’s

order from the first case that G.G. be turned over to the Agency.

              Another predispositional emergency custody hearing was held, at the

conclusion of which the trial court granted CCDCFS’s motion for predispositional

temporary custody and ordered that S.H. remain with her father and G.G. be

relinquished to the Agency’s custody. Appellant and L.G. failed to comply with the

court’s order, and CCDCFS filed a motion to show cause.

              Two hearings were held on October 4, 2021. At the first hearing, the

trial court granted the Agency’s motion to show cause relative to appellant’s and

L.G.’s failure to comply with the trial court’s order to relinquish G.G. to the Agency.2


2
 L.G. was arrested in November 2021 on his outstanding warrant. He was sentenced to
30 days in jail with a purge provision if he informed the court of G.G.’s whereabouts; he
failed to purge.
The court found that G.G. was in immediate risk of harm if she remained in

appellant’s custody.

              At the second hearing, E.H., S.H.’s father, stipulated to removal of S.H.

from his custody and placement of the child in the predispositional custody of

CCDCFS with an order prohibiting appellant from having contact with S.H. S.H.

was placed with a paternal relative.

              On December 17, 2021, the adjudicatory hearing on the complaint was

held before a magistrate.     L.G., G.G.’s father, who was present with counsel,

stipulated to the complaint as amended. One of the allegations L.G. stipulated to

was that he and appellant resided in a hotel for five days while S.H. and G.G. were

left home alone and unsupervised.

              A law-enforcement official testified about responding to E.H.’s home

in June 2021, when the allegations came to light and the Agency worker testified

about the Agency’s interactions with the family. The worker also testified that as of

the date of trial, December 17, 2021, and despite having “constant contact” with law

enforcement, the National Center for Missing and Exploited Children, and family

members, the Agency did not know G.G.’s whereabouts. The Agency was unable to

verify G.G.’s enrollment in her prior or other area schools.

              The worker further testified about a concerning incident that occurred

while S.H. was in her father’s custody. Father allowed S.H. to go with appellant (in

violation of the prior no contact order) to a birthday party for G.G., and appellant

and S.H. had a physical altercation.
              Thereafter, the magistrate issued her decision adjudicating S.H.

abused and neglected and G.G. neglected. Appellant filed a motion for findings of

fact and conclusions of law relative to only G.G.’s adjudication.

              On December 21, 2021, the magistrate held the dispositional hearing.

E.H. and L.G., the fathers of the children, indicated their agreement to CCDCFS’s

request for temporary custody.

              The Agency worker testified that the permanency plan for both S.H.

and G.G. was reunification and a case plan had been developed for this purpose. For

appellant, the case plan included services to address mental-health issues, anger

management, and parenting.

              The children were represented by a guardian ad litem (“GAL”) who

recommended that both S.H. and G.G. be placed in the Agency’s temporary custody.

              Thereafter, the magistrate issued decisions recommending that both

children be placed in the Agency’s temporary custody. Appellant filed objections to

both decisions.

              In January 2022, the trial court issued findings of fact and conclusions

of law relative to G.G. as had been requested by appellant.

              On February 1, 2022, the trial court overruled appellant’s objections

to the magistrate’s decisions. Appellant again filed objections relative to only G.G.,

and the court issued its final orders placing both children in CCDCFS’s temporary

custody.
Assignments of Error

      I.       The trial court erred when it ordered mother to relinquish
               custody of G.G. to the Agency and subsequently issued a warrant
               for her arrest prior to obtaining proper service upon mother.

      II.      The trial court erred when it granted the Agency’s motion for
               predispositional temporary custody of G.G. and S.H. where the
               testimony was insufficient to support a finding of an imminent
               danger of physical or emotional harm.

      III.     The trial court erred when it granted temporary custody of G.G.
               to the Agency based on insufficient evidence.

      IV.      The trial court erred when it granted temporary custody of S.H.
               to the Agency based on insufficient evidence.

      V.       The trial court erred when it allowed the Agency to railroad
               mother.

      VI.      The trial court erred when it failed to conduct an independent
               review of mother’s objections.

Law and Analysis

Service was Proper

                In her first assignment of error, appellant contends that the trial court

erred by ordering her to relinquish custody of G.G. and issuing an arrest warrant for

her failure to comply because the court failed to obtain proper service on her prior

to doing so.

                It is a fundamental rule of law that a court must have personal

jurisdiction over a party in order to enter a valid judgment. Maryhew v. Yova, 11

Ohio St.3d 154, 156, 464 N.E.2d 538 (1984). Jurisdiction can be acquired over a

party in the absence of proper service. Id. As noted in Goetz v. First Benefits
Agency, Inc., 9th Dist. Summit No. 18381, 1997 Ohio App. LEXIS 4632 (Oct. 15,

1997):

         “Voluntary participation in the litigation with a view to resolution of the
         dispute binds the parties so participating. * * * The test of whether
         there is sufficient participation to constitute a voluntary appearance,
         aside from objecting to jurisdiction, appears to be whether by the acts
         done in relation to the litigation the party has sought to utilize the
         machinery of the court in some affirmative way to serve that party’s
         ends in the resolution of the dispute.”

Id. at *11-*12.

                  This court overruled an appellant’s claims that the trial court had no

personal jurisdiction over the matter for failure of service upon him in a situation

where the appellant objected to defective service on the record, thus adequately

preserving his objection, but continued with trial, giving substantive testimony and

participating in the merits of the case. Garnett v. Garnett, 8th Dist. Cuyahoga No.

50857, 1986 Ohio App. LEXIS 7778 (Aug. 7, 1986); see also In re Shaeffer Children,

85 Ohio App.3d 683, 688, 621 N.E.2d 426 (3d Dist.1993) (appellant’s election to

appear at a permanent custody trial and participation in the merits of the trial with

counsel “waives any objection to the inadequacies of the notice”).

                  Here, in relation to the initial complaint, appellant appeared at the

very first hearing on June 28, 2021, requested an attorney, and informed the court

that she would be contesting “anything permanent.” (June 28, 2021, tr. 16.)

Appellant reappeared the following day with her appointed attorney, whom she

dismissed, and proceeded pro se, arguing her position on the merits of the case. (See
June 29, 2021, tr. 16-21). Appellant voluntarily participated in the proceedings and

therefore waived any defects in service of the initial complaint.

               The record demonstrates that appellant absconded when the trial

court issued an order after the June 29, 2021 hearing for her to relinquish custody

of G.G. to CCDCFS. At the time the subject complaint was filed in September 2021,

the Agency was unable to locate appellant (and G.G.).             Nonetheless, counsel

appeared on her behalf at the hearings and made numerous filings on her behalf;

defective service was not raised.3 Counsel’s participation in the proceedings waived

any defects relative to service of the refiled complaint.

               On this record, there is no merit to appellant’s first assignment of

error and it is hereby overruled.

Predispositional Emergency Custody Granted

               In her second assignment of error, appellant contends that the trial

court erred by placing S.H. and G.G. in the predispositional custody of the Agency.

               Under R.C. 2151.33(B)(1), 2151.31(E), 2151.314(A), and Juv.R. 13, a

juvenile court may grant predispositional temporary custody orders for children.

              Here, the predispositional temporary custody orders were issued on

the following evidence. S.H. was brought to CCDCFS by the police, who responded

to the home of the child’s father and learned that she had been left home alone at

appellant’s home for several days. While the police were on the scene, appellant


3
 In her February 8, 2022 objections relative to the magistrate’s decision as it relates to
G.G., appellant potentially raised a service issue. However, at that point, after
participation in the proceedings by counsel, the issue was waived.
accused S.H.’s father of engaging in criminal activity, and appellant threatened S.H.

that she was going to beat her when they got home.

              The Agency’s worker testified that the Agency’s investigation revealed

that appellant left both S.H. and G.G. at home alone with a 15-year-old relative while

she and G.G.’s father stayed at a hotel. L.G., G.G.’s father, would briefly stop by the

home in the mornings to deliver breakfast for the children. The 15-year-old relative

had a debit card and would “door dash” food for them.

              Further, the Agency had prior involvement with the family and there

was a prior incidence of substantiated physical abuse by appellant against S.H. S.H.

had behavioral, impulsivity, and decision-making issues, and her therapist

communicated to appellant that because of those issues S.H. needed to be

supervised.

              This record presents sufficient evidence for the trial court’s

predispositional temporary custody orders. Appellant’s second assignment of error

is therefore overruled.

Temporary Custody Granted

              In her third and fourth assignments of error, appellant contends that

the trial court’s judgments ordering temporary custody of S.H. and G.G. to CCDCFS

are not supported by sufficient evidence.

              We begin our review of these assignments of error with the

recognition that the right to parent one’s children is a fundamental right. Troxel v.

Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); see also In re
Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997) (“[A] parent’s right to raise a

child is an essential and basic civil right.”).

               Under R.C. 2151.353(A), when a child is adjudicated abused,

neglected, or dependent, the juvenile court is authorized to order a disposition for

the child that includes (1) placing the child in protective supervision, (2) committing

the child to the temporary custody of the agency, (3) awarding legal custody of the

child to either parent or another person, or (4) committing the child to the

permanent custody of the agency.

               When considering these alternatives, the juvenile court is to be

mindful of the stated purpose of R.C. Chapter 2151, which is to provide for the “care,

protection, and mental and physical development of children.” R.C. 2151.01(A).

Whenever possible, the child is to remain in a family environment and the child

should be separated from the child’s parents only when necessary for the child’s

welfare. Id.; see also In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816,

¶ 29. “To that end, various sections of the Revised Code refer to the agency’s duty to

make reasonable efforts to preserve or reunify the family unit.” Id.

               Moreover, in choosing among the alternative dispositions authorized

by R.C. 2151.353(A), the court’s primary concern remains the best interest of the

child. In re Ka.C., 8th Dist. Cuyahoga Nos. 102000, 102002, 102005, and 102006,

2015-Ohio-1158, ¶ 19, citing In re S.M., 2d Dist. Montgomery No. 24539, 2011-Ohio-

6710, ¶ 3. “A trial court has substantial discretion in weighing the considerations
involved in making the determination regarding a child’s best interest[.]” In re S.M.

at ¶ 4, citing In re K.H., 2d Dist. Clark No. 2009-CA-80, 2010-Ohio-1609, ¶ 66.

              When reviewing a juvenile court’s judgment in child custody cases,

the Supreme Court of Ohio has stated that the “court’s decision in a custody

proceeding is subject to reversal only upon a showing of abuse of discretion.” In re

A.J., 148 Ohio St.3d 218, 2016-Ohio-8196, 69 N.E.3d 733, ¶ 27, citing Davis v.

Flickinger, 77 Ohio St.3d 415, 417, 674 N.E.2d 1159 (1997).

              Among the dispositional options, “[a]n award of temporary custody to

a public or private children’s services agency is substantially different from an award

of permanent custody, where parental rights are terminated.” In re Ka.C. at ¶ 20.

As is the case here, “the parent only loses temporary custody of a child and retains

residual parental rights, privileges, and responsibilities.” Id., citing In re G.M., 8th

Dist. Cuyahoga No. 95410, 2011-Ohio-4090, ¶ 14, citing R.C. 2151.353(A)(3)(c). The

parents may regain custody; it is not permanently foreclosed. Id., citing In re

M.J.M., 8th Dist. Cuyahoga No. 94130, 2010-Ohio-1674, ¶ 12.

              Thus, “the juvenile court employs the less restrictive ‘preponderance

of the evidence’ standard in temporary custody cases as opposed to the ‘clear and

convincing’ standard of evidence employed in permanent custody cases.” Id.,

quoting M.J.M. at ¶ 9, citing In re Nice, 141 Ohio App.3d 445, 455, 751 N.E.2d 552

(7th Dist.2001). “Preponderance of the evidence” means evidence that is more

probable, more persuasive, or of greater probative value. In re C.V.M., 8th Dist.

Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7.
              R.C. 2151.031 provides that an abused child “includes any child who

* * * [b]ecause of the acts of his [or her] parents, guardian, or custodian, suffers

physical or mental injury that harms or threatens to harm the child’s health or

welfare.” R.C. 2151.031(D). The trial court found S.H. to be abused. Sufficient

evidence supports that finding.

              S.H. called her father to come get her from appellant’s home because

she felt unsafe. According to the law-enforcement official who responded to the

father’s home in June 2021, appellant threatened S.H. that she was going to beat her

when they got home. Further, at a time when appellant was under court order to

have no contact with S.H., she made contact and a physical altercation between the

two ensued, with S.H. suffering injuries. This evidence supports the trial court’s

finding that S.H. was abused.

             R.C. 2151.03(A) provides that, a neglected child is, among other things,

a child

      (2) Who lacks adequate parental care because of the faults or habits of
      the child’s parents, guardian, or custodian;

      (3) Whose parents, guardians, or custodian neglects the child or refuses
      to provide proper or necessary subsistence, education, medical or
      surgical care or treatment, or other care necessary for the child’s health,
      morals, or well-being.

R.C. 2151.03(A)(2) and (3).

              The trial court here found both S.H. and G.G. neglected. Appellant

left the children, who at the time were 13 and nine years of age, alone with an

unidentified 15-year-old relative for a number of days, while she and one of the
children’s fathers spent time at a hotel. Her oldest child, S.H., had impulsivity and

decision-making issues, and appellant had been informed by S.H.’s therapist that

S.H. needed to be supervised. This evidence is sufficient to support the trial court’s

finding that S.H. and G.G. were neglected.

              Finding that S.H. was abused and neglected and G.G. was neglected,

the trial court was authorized to grant CCDCFS temporary custody of the children.

See R.C. 2151.353(A). Because appellant absconded after the trial court’s orders in

the initial case, appellant was unavailable to engage in services to address the risks

to the children. Sufficient evidence supports the trial court’s decision. The third and

fourth assignments of error are overruled.

Procedural Fairness Documented

              For her fifth assignment of error, appellant contends that she was

“railroaded” by CCDCFS. She alleges that the proceedings were biased against her

and cites five instances of the alleged bias. In her sixth assignment of error,

appellant contends that the trial court failed to conduct an independent review of

the magistrate’s January 24, 2022 decision and just “rubber stamped” it.

              Appellant first contends that the proceedings were biased against her

because she lacked representation at the lengthy June 29, 2021 predispositional

custody hearing. The record demonstrates that the day before, on June 28, 2021,

appellant appeared before the trial court and requested an attorney. Appellant

appeared at the June 29 hearing with her assigned counsel and at the beginning of

the hearing informed the court she wished to proceed on her own. The court
admonished her about doing so, but appellant insisted, telling the court that she

worked for an attorney. Further, the hearing was lengthy in large part because the

trial court gave appellant time to present her case and afforded her flexibility with

the Rules of Evidence and general court procedure (often over objection from the

Agency’s attorney).    The court noted, for example, that appellant’s opening

statement was approximately 50 minutes long.          Appellant opted to represent

herself; she was not railroaded into doing so.

              Appellant next claims that the trial court “denied or overruled every

motion” she filed. Assuming for the sake of argument that is true, without Appellant

referencing to specific motions and the alleged error or abuse of discretion, there is

nothing for us to review in this regard. See App.R. 16(A)(7).

              Appellant’s third claim under her fifth assignment of error and the

issue in her sixth assignment of error is that “the trial court engaged in a pattern of

rubbing stamping the magistrate’s decisions.”

              According to appellant, it was impossible for the trial court to have

conducted an independent review of the magistrate’s decision in relation to her

December 2021 objections filed because she had requested findings of fact and they

had not yet been issued by the magistrate at the time the trial court overruled her

objections.

              We initially note that appellant requested findings of fact only relative

to G.G.; she did not request them relative to S.H. Appellant’s argument on this issue
therefore has no relevance on the case involving S.H., in whose case the trial court

ruled on appellant’s objections nearly a month after they were filed.

               We next note that the trial court granted appellant’s request for a

transcript for purposes of her objections and directed that appellant “is hereby

ordered to pick up the transcript without delay and provide the court with a copy of

the transcript so [appellant]’s objection may be ruled on in a timely manner.” The

record fails to reflect that appellant ever furnished a transcript to the trial court in

relation to her objections, and no notice of filing of transcripts appears in the docket

for G.G.’s case. Juv.R. 40(D)(3)(b)(iii) states, “The objecting party shall file the

transcript or affidavit with the court within thirty days after filing objections unless

the court extends the time in writing for preparation of the transcript or other good

cause.”

              Where a timely request has been made for findings of fact and

conclusions of law, Juv.R. 40(D)(3)(b)(i) permits a party to file objections within 14

days after the filing of the findings of fact, indicating that “the time for filing

objections begins to run when the magistrate files a decision that includes findings

of fact and conclusions of law.”

              Here, appellant filed her objections on the same day as her request for

findings of fact. The record reflects that the magistrate’s findings of fact and

conclusions of law were issued on January 24, 2022, and that the trial court did not

rule on appellant’s objections until a week later, on January 31, 2022, as reflected by

the entry journalized on February 1, 2022. On February 8, appellant again filed
objections, and the trial court ruled on these subsequent objections as well. These

facts as established by the record fail to support appellant’s claim that the trial court

failed to conduct an independent review of the record when ruling on her objections.

               In regard to the lack of transcript, appellant contends that a transcript

is only required when a party objects to a factual finding and she “had not specified

that any objection was against a factual finding.”           However, a review of her

objections reveals that she objected in large part to the court’s factual findings,

contending that they are not supported by sufficient evidence.

               On this record, we do not find merit to appellant’s claims regarding

the trial court “rubber stamping” the magistrate’s decisions.4

               Appellant’s fourth claim under her fifth assignment of error is that

“there was no evidence presented that [her] home was an unsafe environment.” We

note that the physical nature itself of her home was not the issue in the case. As to

an unsafe environment, the record demonstrates that appellant left children, who

were then 13 years and nine years of age, home alone with an unidentified 15-year-

old for several days. Appellant had been advised that because of decision-making,

behavioral, and impulsivity issues S.H. had, she needed to be supervised. These

facts more than adequately support a finding of an unsafe environment.



4
 We note that simply because a trial court adopted a magistrate’s decision does not mean
that the court failed to exercise independent judgment. In re F.M.B., 4th Dist.
Washington No. 10CA28, 2011-Ohio-5368, citing State ex rel. Walton v. Adams,
4th Dist. Scioto No. 98CA2617, 1999 Ohio App. LEXIS 3566 (July 23, 1999). Juv.R.
40(D)(4) allows the trial court to adopt the magistrate’s decision if the court fully agrees
with it. Id., citing In re Dunn, 101 Ohio App.3d 1, 8, 654 N.E.2d 1303 (12th Dist.1995).
              Appellant’s final claim in her fifth assignment of error is that the trial

court allowed CCDCFS to dismiss the first complaint but then repeatedly referred to

it in this case. The factual basis for both cases was the same, however. The sole

reason for the dismissal of the first case was the inability to resolve it within the

statutory time period as set forth in R.C. 2151.35(B)(1). The allegations in the first

complaint were part and parcel of the allegations in the second complaint, and there

was no error in referring to them.

              For the reasons set forth, appellant’s fifth and sixth assignments of

error are overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



CORNELIUS J. O’SULLIVAN, JR., JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR